PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/271,459
Filing Date: 8 Feb 2019
Appellant(s): KNIBBELER et al.



__________________
Kenneth D. Springer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/24/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/6/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Initially, the prior art mapping is summarized as follows.  Miller describes an extended dynamic range video encoding system which includes both an encoder device for encoding an input video, as in claims 5 and 13, and a corresponding decoder device for decoding videos encoded by the encoding device, as in claims 1 and 10.  Miller’s encoder receives an input video for encoding, and transmits the resulting encoded video, e.g. 10/6/20 Office Action (hereinafter OA) pages 11, 12, and 15, and Miller’s decoder receives the encoded video, and outputs the extended dynamic range video for display, e.g. OA pages 6, 7, and 10.  Miller’s encoded video may use 8 or 10 bit pixel lumas, e.g. OA pages 7 and 12.  Further, Miller’s encoded video may include metadata transmitted therewith specifying the decoding method to be performed by the decoder in order to reconstruct the input video for display, e.g. paragraph 45, OA, pages 8, 9, 13, 14, and 15.  Miller additionally teaches an example in paragraph 46 of an encoding which represents the standard dynamic range (SDR) using a gamma encoding, and log encoding for pixel values greater than the SDR, where the log encoding parameters include the parameter PeakLinear, corresponding to a maximum value of the input 
Note: Miller’s paragraphs numbers for paragraphs 45-47 were increased by 2 relative to the original disclosure, i.e. paragraph 45 introduces “the example of paragraph [0044] below”, referring to paragraph 46 describing the example in more detail, and paragraphs 46 and 47 refer to the description of paragraph [0043], but the corresponding description is found in paragraph 45.

Appellant’s argument is, essentially, that Miller does not teach that the metadata specifies a white point luminance of an actual image in the input video which is used for encoding, e.g. 2/24/21 Appeal Brief, hereinafter Brief, pages 7-12, primarily based on 1) arguing that PeakLinear “does not tell one what the white point luminance actually is for any image which is encoded …. no way to know that information from PeakLinear”, Brief, page 8, 2nd paragraph, and 2) arguing that PeakLinear is not extracted from the metadata, Brief, page 8, 3rd paragraph.  While these points are addressed further below, initially, it must be noted that Appellant’s remarks do not actually mention paragraph 45 

With respect to Applicant’s first argument, that PeakLinear does not indicate the white point luminance of a high dynamic range image from which the encoded input image was generated, it is noted that Miller does actually indicate that this value depends on the actual images of the input video, e.g. paragraph 39, where the highlights encoded by Z, the standard white level, through Max “are indicative of highlights of at least one image determined by the EDR channel (where the highlights are in turn determined by highlights of at least one image determined by the input video)”, i.e. the range of highlights correspond to the actual values of at least one image within the input video.  Further, Miller indicates that the PeakLinear value will be different for different input videos, e.g. paragraphs 27, 43 indicating that the dynamic range may be extended to 1000 cd/m2 or 2000 cd/m2, representing PeakLinear values of 10 and 20 respectively, i.e. for input videos having maximum luminance values of 1000 cd/m2 or 2000 cd/m2 the PeakLinear value will be 10 or 20, respectively.  Finally, in order to perform the inverse of the encoding in order to “reconstruct the input video” as indicated in paragraph 45, in at least some instances the parameters of the encoding function are transmitted as part of the metadata, i.e. the EDR decoder can perform the inverse of the encoding function to generate pixels having luminance values equal to the original input encoded video, which means for an input video having a maximum luminance value of 1000 cd/m2, the reconstructed video will have a maximum 2, and similarly for 2000 cd/m2, or any other maximum luminance value depending on the input video.  
Appellant asserts, Brief, pages 10-11, that “a PeakLinear value of 10 corresponds to 1000 nits being the maximum value that a video signal can represent in Rec. 700 space.  However, various images which are actually encoded and included in that video signal may have a white point luminance that is quite different from 1000.”  First, it is noted that Miller indicates the PeakLinear value is specific to the input video, not just “a video signal”.  Second, this distinction does not show a difference between Miller’s system and the claim limitations, because the claim limitations only refer to a single image that is encoded into the image signal.  The claim limitations do not refer to second or other images encoded as part of the signal, and therefore do not require that every image in the image signal has a white point luminance corresponding to the specified white point, nor do they require providing a different white point luminance for every image in the image signal.  Rather, the limitations require “a white point luminance of a high dynamic range image from which the encoded input image was generated” or “a maximum luminance of the input high dynamic range image”, and PeakLinear corresponds to “the maximum value of the input video that can be represented … in the normalized linear Rec. 709 space”, i.e. the luminance value of the pixel (or pixels) having the maximum luminance value out of all of the pixels in all of the image frames of the video, where said pixel(s) having the maximum luminance value is part of one of the image frames making up the encoded video signal.  While it is true that in at least some images within the input video there may be no pixels having a luminance value corresponding to PeakLinear, there would be at least one image with at least one pixel having a luminance value corresponding to PeakLinear, i.e. the maximum value of the input video that can be represented, such that for each video encoded using Miller’s system and the encoding function of paragraphs 46-47, the resulting image signal would include at least one image having a pixel with a maximum luminance/white point corresponding to PeakLinear.  Therefore, Appellant’s argument cannot be considered persuasive, because Appellant’s claims do not require that the maximum luminance/white point luminance value corresponds to the maximum luminance/white point luminance of every image in the image signal, or that an image specific maximum luminance/white point luminance may differ for every image in the image signal, because the claims merely require that one image encoded in the image signal has a maximum luminance/white point luminance which is specified in the metadata.
Appellant asserts Brief, page 11, paragraphs 2, that Appellant just submits that “the maximum value of the input video is not the same as the white point luminance for an image which is encoded and then included in the video signal (which could be, for example, less than the maximum value of the input signal, as recited in claim 1”. However, Appellant’s claims do not actually refer to other images in a video, or even a video, per se.  That is, the claims do not address video, or second or other images, and therefore do not include limitations excluding an image signal comprising other images having a lower white point luminance, i.e. the claims simply require that at least one image in the image signal has the specified maximum luminance/white point luminance.  Therefore, this assertion cannot be considered persuasive.


With respect to Appellant’s argument 2) as mentioned above, Appellant, Brief, page 11, paragraph 5 invites “the Board to read the cited paragraphs of [0046] and [0047] of Miller and notice that there is no mention of metadata at all anywhere in these paragraphs … no metadata at all is required to perform the operations which are described in those paragraphs”.  As noted above, Appellant’s remarks do not mention paragraph 45 of Miller, which mentions metadata several times, including with respect to the example which is further described in paragraphs 46 and 47, and further contradicts Appellant’s argument.  Paragraph 45 indicates that the “decoding may be implemented using one or more look up tables … predefined or determined by control 
Appellant asserts that the assertion that the assertion of what “one of ordinary skill in the art would know” “is unsupported by even a shred of evidence or facts in the 
Appellant asserts that the PeakLinear value could be pre-stored in Miller’s encoding system in a look up table, which is certainly plausible, but Miller, paragraph 45, explicitly indicates that in the decoder, the lookup tables may be predefined, or may be determined in response to the metadata, going on to give the example of providing the gamma value for a gamma encoding, and further indicates that the processor may be programmed in response to the metadata.  So while Miller does indicate it is possible that the decoder can rely on pre-stored lookup tables, Miller also explicitly teaches in paragraph 45 that other alternatives include determining the lookup tables in response to control data, as well as programming the processor in response to the metadata to perform the inverse of the encoding.  
Applicant asserts that “PeakLinear” could be a pre-agreed upon value, perhaps established as a standard, and again, while this could be the case, Miller, paragraph 45, clearly indicates that the metadata can indicate a different value from a default or standard, i.e. “a gamma value of 2.2 or 2.35, rather than 2.4 as in the example of paragraph” 46, where said values may be used to program a processor to perform the decoding.  
Appellant asserts that because these alternatives are possible, and Miller does not explicitly address PeakLinear as being part of the metadata, there is no indication 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT BADER/Primary Examiner, Art Unit 2619               
                                                                                                                                                                                         Conferees:
/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.